Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 11, 2018

                                    No. 04-18-00739-CV

                        IN THE INTEREST OF T.S.C., A CHILD,

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00266
                         Honorable Richard Garcia, Judge Presiding


                                       ORDER
       Appellant’s first motion for extension of time to file an appellant’s brief is GRANTED.
Appellant’s brief is due on December 16, 2018.


                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court